United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 9, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-11311
                           Summary Calendar



LONNIE CHARLES CHALMERS,

                                     Plaintiff-Appellant,

versus

COLLEEN L. RIDGE, Chief of Police; LARRY WILSON, Director
Human Resources University of Texas at Dallas

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CV-2145-G
                      --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lonnie Charles Chalmers proceeding pro se, moves for leave

to proceed in forma pauperis (“IFP”) in the appeal of the

district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2) of his 42 U.S.C. § 1983 complaint.   Chalmers’ IFP

motion is a challenge to the district court’s certification that

his appeal is not taken in good faith.    Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-11311
                                 -2-

     Chalmers sued UTD Chief of Police Colleen Ridge and UTD

Director of Human Resources Larry Wilson, alleging a denial of

due process.   Chalmers sought enforcement of an order issued in

Civil Action No. 3:01-CV-0528-H in which the court stated that

sex offender registration laws are regulatory and not punitive.

     Chalmers reiterates his contention that he was denied due

process when his employment with UTD was terminated.       Chalmers

argues that he does not have a felony conviction because his 1996

conviction for sexual assault of a child was set aside pursuant

to TEX. CRIM. PROC. CODE 42.12 § 20.

     As the district court determined, a government official

cannot be held liable under 42 U.S.C. § 1983 on the basis of

respondeat superior.   See Monell v. Department of Soc. Servs.,

436 U.S. 658, 694 & n.58 (1978).       A government official can be

held liable only if he was personally involved in the acts

causing the deprivation of an individual’s constitutional rights,

or if there was a causal connection between his wrongful conduct

and the constitutional violation sought to be redressed.

Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).

     Chalmers has not challenged the district court’s conclusion

that his complaint did not provide a basis for the defendants’

liability under 42 U.S.C. § 1983.       Although we apply less

stringent standards to parties proceeding pro se than to parties

represented by counsel and liberally construe the briefs of pro

se litigants, pro se parties must still brief the issues and
                           No. 03-11311
                                -3-

reasonably comply with the requirements of FED. R. CIV. P. 28.

Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).    When an

appellant fails to identify any error in the district court’s

reasons for dismissing his complaint, it is the same as if the

appellant had not appealed that judgment.    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Chalmers has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.      He

has not shown that he will present a nonfrivolous issue on

appeal.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the motion for leave to proceed in forma pauperis is

DENIED and the appeal is DISMISSED as frivolous.    Baugh, 117 F.3d

at 202 n.24; 5TH CIR. R. 42.2.   Chalmers is cautioned that

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.

     MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL DISMISSED;

SANCTION WARNING ISSUED.